DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Paragraph [0087] refers to “the noise reduction device 200” not found in the figures. 
Paragraph [0087] refers to “a sensing unit 210” not found in the figures. 
Paragraph [0098] refers to “communications portions 120” not found in the figures. 
Paragraph [0119] refers to “s215” not found in the figures. 
Paragraph [0076 ] refers to “a first space 230” and “a second space 240” not found in figure 3 as described
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: REFRIGERATOR WITH CONDENSER/COMPRESSOR NOISE CANCELLATION.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is not within the range of 50-150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “sensing unit” in claims 1, 11, 12, 14, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JPH0694349) (as provided in IDS dated 07/08/21 plus English translation via Espacenet, herein Nakanishi).  

Regarding claim 1, Nakanishi discloses a refrigerator machine room comprising: 
a case (including at least 27 of figure 1) configured to accommodate a compressor (28) therein, the case defining a communication portion (ports 31a and 31b) configured to communicate a fluid (air) between an inside of the case and an outside of the case to thereby exchange heat between (i) the fluid and (ii) the compressor (see paragraph [0022]); 
a sensing unit (35) located at the case and configured to measure noise from the compressor (paragraph [0023]); and 
a generator unit (33) located at the case and configured to output a sound signal toward (paragraph [0023]) the communication portion (31b), the sound signal having a frequency configured to cancel or reduce the noise (see paragraphs [0024] to [0025], also see paragraphs [0032] to [0035]).
Nakanishi also discloses a condenser 25 (briefly in paragraph [0021]).  Although Nakanishi does not expressly disclose wherein the condenser is partially in the portion 27, the examiner takes official notice that heat dissipating portions of condensers were notoriously well known in the art of refrigeration and cooling.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further include a portion of the condenser in the space 27 of the system of Nakanishi for the benefit of grouping all heat dissipating element in the same place to thereby effectively cool them.  


Regarding claim 2, Nakanishi discloses wherein the communication portion comprises one or more openings (ports 31a and 31b) that are defined at one or more surfaces of the case and configured to communicate air between the inside of the case and the outside of the case (see paragraph [0022]).

Regarding claim 3, Nakanishi discloses wherein the case comprises: 
a first side surface (see figure 3, left side surface, when closed, formed by 21 and left most portion of 31); and 
a second side surface (see figure 3, right side surface, when closed, formed by 21 and right most portion of 31) that is spaced apart from the first side surface (to form cavity 27) and faces the first side surface (see figure 3), and wherein the communication portion comprises a first communication portion (31a) defined at the first side surface, and a second communication portion (31b) defined at the second side surface (see figure 3).

Regarding claim 9, Nakanishi discloses wherein the case further comprises a rear surface (figure 3, front surface of 31) that connects the first side surface and the second side surface to each other.  
Although Nakanishi does not expressly disclose a third communication portion, it would have been obvious to the designer that they may use as many openings 31a as they desire, at their preference.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise a third communication portion defined in the rear surface in the system of Nakanishi for the benefit of increased air flow.  

 Regarding claim 10, given the above, it would have been obvious to the designer that they may place the compressor and the third communication portion at any place of their choosing.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the case is configured to accommodate the compressor between the first communication portion and the third communication portion for the benefit of further cooling the compressor.

Regarding claim 11, Nakanishi discloses wherein the sensing unit comprises one or more microphones (35 and 16) configured to detect the noise, and wherein the generation unit comprises one or more speakers (33 and 34) that are configured to output the sound signal configured to cancel or reduce the noise (paragraphs [0023] to [0025]).


Regarding claim 12, Nakanishi discloses a refrigerator comprising: 
a body (part of 21, at least area 23, see figures 1-3) that defines a storage room therein; 
a case (27, see figures 1-3) that defines a machine room vertically below the storage room; 
a compressor (28) that is accommodated in the machine room, the case defining a communication portion (ports 31a and 31b) configured to communicate a fluid between an inside of the case and an outside of the case to thereby exchange heat between (i) the fluid and (ii) the compressor(see paragraph [0022]);
a sensing unit (35) located at the case and configured to measure noise from the compressor (paragraph [0023]); and 
a generator unit (33) located at the case and configured to output a sound signal having a frequency configured to cancel or reduce the noise (see paragraphs [0024] to [0025], also see paragraphs [0032] to [0035]), wherein the communication portion comprises: 
a first communication portion (31a) defined at a first side surface  (see figure 3, left side surface, when closed, formed by 21 and left most portion of 31) of the case, and a second communication portion (31b) defined at a second side surface  (see figure 3, right side surface, when closed, formed by 21 and right most portion of 31) of the case that faces the first side surface and is spaced apart from the first side surface (see figure 3).
Nakanishi also discloses a condenser 25 (briefly in paragraph [0021]).  Although Nakanishi does not expressly disclose wherein the condenser is partially in the portion 27, the examiner takes official notice that heat dissipating portions of condensers were notoriously well known in the art of refrigeration and cooling.  At the time of filing, it would have been obvious to one of ordinary skill in the art to further include a portion of the condenser in the space 27 of the system of Nakanishi for the benefit of grouping all heat dissipating element in the same place to thereby effectively cool them.  


Regarding claim 13, Nakanishi discloses wherein each of the first communication portion (31a) and that second communication portion (31b) comprises one or more openings configured to communicate air between the inside of the case and the outside of the case (see figure 3).

Regarding claim 14, Nakanishi discloses wherein the sensing unit comprises: 
a first microphone (35) located at the first communication portion (31a, see figures 1 and 3); and a second microphone (36) located at the second communication portion (31b, see figures 1 and 3).

Regarding claim 20, Nakanishi discloses wherein the sensing unit comprises one or more microphones (35 and 36) configured to detect the noise, and wherein the generation unit comprises one or more speakers (33 and 34) that are configured to output the sound signal configured to cancel or reduce the noise (see paragraphs [0024] to [0025], also see paragraphs [0032] to [0035]).



Allowable Subject Matter
Claims 4-8 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563. The examiner can normally be reached M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J SUTHERS/           Examiner, Art Unit 2654          


/PAUL KIM/           Primary Examiner, Art Unit 2654